Citation Nr: 0429761	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  98-05 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1954.  He served in Korea as a light weapons 
infantryman and he received the combat infantryman badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In September 1999, the veteran appeared at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.

When the case was before the Board in August 2002, the Board 
granted reopening of the veteran's claim for service 
connection for back disability.  In August 2003, Board 
remanded the case.

The Board also notes that in the August 2003 remand, the 
Board instructed the RO to inquire whether the veteran's 
representative intended for a June 2000 communication with 
the RO to be a notice of disagreement, a claim to reopen or a 
claim of clear and unmistakable error with respect to the May 
1997 denial of service connection for frostbite of the feet.  
In a February 2004 letter from the Appeals Management Center, 
such an inquiry was made.  To date, no response has been 
received with respect to this issue.  As such, the Board 
concludes that the veteran does not currently desire to 
pursue a claim for service connection for frostbite of the 
feet.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  Scoliosis was present in service, the evidence does not 
clearly and unmistakably establish that it existed prior to 
service and underwent no increase as a result of service.  

3.  Chronic lumbar strain is etiologically related to active 
military service.

4.  No other chronic back disorder was present in service or 
manifested within one year of the veteran's discharge from 
service, nor is any other chronic back disorder etiologically 
related to active military service.  


CONCLUSIONS OF LAW

1.  Scoliosis was incurred or aggravated during active 
service.  38 U.S.C.A. §§  1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

2.  Chronic lumbar strain was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

3.  No other chronic back disorder, to include degenerative 
disc disease, spondylolysis, and degenerative joint disease, 
was incurred or aggravated during active service, and the 
incurrence or aggravation of arthritis of the back during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that at the October 1999 letter and 
through various letters, the statement of the case and 
supplements thereto, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although the veteran was not specifically told to submit any 
pertinent evidence in his possession, the Board believes that 
he was adequately on notice of the fact the he should do so 
or provide VA with the information and authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim for 
service connection for back disability on a de novo basis 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Factual Background

The veteran served on active duty from February 1951 to 
September 1954.  He served in Korea as a light weapons 
infantryman and he received the combat infantryman badge.

Service medical records, to include entrance and separation 
examination reports, are silent with respect to injury to the 
veteran's back, or complaints of or treatment for a back 
disability.

The report of a September 1956 VA examination notes that X-
ray studies of the lumbar spine revealed a very slight 
scoliosis in the mid-lumbar region with convexity to the left 
without other evidence of any abnormality.  In addition, the 
right sacroiliac joints appeared entirely within normal 
limits.

X-ray studies of the lumbar spine from October 1977 revealed 
advanced degenerative changes at L5-S1 with marked narrowing 
of the disc space and sclerosis of the posterior elements.

A June 1978 letter from the veteran's chiropractor, Dr. B.F. 
Coons, states that the veteran was initially seen in May 1968 
and was found to have rheumatoid arthritis of the spine and a 
compression of the lumbar IV disc.  It was also reported that 
his history was positive for an injury of his spine in 
service and for receiving treatment for his back for a number 
of years.  

An April 1997 letter from a private physician states that the 
veteran was seen for low back pain.

A May 1997 VA examination report notes the veteran's 
statement that he fell while in Korea, injuring his back.  He 
stated that he saw chiropractors and had records from them as 
early as 1978.  The diagnoses were degenerative joint disease 
of the lumbosacral spine with radiculopathy and scoliosis of 
the dorsal spine, convex to right.  X-ray studies confirmed 
these diagnoses.

According to the transcript of the September 1999 RO hearing, 
the veteran stated that while he was in service in Korea he 
was walking up a hill and he slipped on the wet ground and 
tumbled down and hit a tree, injuring his back.  He also 
stated that he went to a chiropractor after service for his 
resulting back problems.

According to a November 2002 VA examination report, the 
veteran has kyphoscoliosis of the thoracolumbar spine, 
degenerative arthritis of the lumbosacral spine, degenerative 
disc disease of the lumbar spine with episodic encroachment 
on the L5-S1 roots, causing a radiculopathy with pain in the 
leg.  The examiner opined, "scoliosis tends to be a 
developmental condition at times found in families, and 
occasionally secondary to trauma...[which] was not evident in 
the service medical records."  The examiner further opined 
that because the injury reported by the veteran revealed no 
early evidence of fracture and later examinations were silent 
as to the injury, it is not likely that the veteran's claimed 
in-service injury is related to any of his diagnosed back 
disabilities.

A May 2003 addendum to the November 2002 VA examination notes 
that there is a less than 50 percent possibility that the 
veteran's back disabilities had their origin during active 
service.

A January 2004 private medical record notes the veteran's 
statement that he has had low back pain since an in-service 
injury in the 1950s.  An X-ray study of the lumbosacral spine 
revealed disc space narrowing primarily at L5-S1 and some 
calcification of the disc.  There was no evidence of fracture 
or dislocation.  In addition there was a mild convex 
degenerative scoliosis.  The assessment was chronic lumbar 
strain, likely related to military service and spondylolysis 
and degenerative scoliosis, related more to aging.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further 
explained that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin, as long as the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General 
Counsel has also expressly stated that the terms "disease" 
and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; See also 
VAOPGCPREC 3-2003.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has claimed entitlement to service connection for 
a back disability.  He maintains that he injured his back in 
service when he slipped and fell while walking up a hill.

Service medical records do not show any treatment for or 
complaints regarding the veteran's back.  However, shortly 
after service the veteran filed a claim for service 
connection for back disability.  On the September 1956 VA 
examination, scoliosis was found.  The veteran's current back 
diagnoses are scoliosis, chronic lumbar strain, 
spondylolysis, degenerative joint disease and degenerative 
disc disease.


Scoliosis

Regarding the veteran's diagnosis of scoliosis, the Board 
notes that although it was not noted in service, it was found 
on the initial VA examination shortly after service and the 
November 2002 VA medical opinion addressing its etiology 
supports a finding that it was present in service.  Although 
the November 2002 examiner essentially indicated that the 
condition is probably developmental, the medical evidence 
does not establish that this condition is a developmental 
defect for which service connection is precluded.  The 
veteran did not state that he had experienced any problems 
with his back prior to service and the record does not 
contain the clear and unmistakable evidence required to rebut 
the presumption of soundness.  Accordingly, service 
connection is in order for scoliosis.  

Chronic Lumbar Strain

The veteran claims that he injured his back from a fall in 
service.  While there are no service medical records 
documenting such injury, the Board has found this combat 
veteran's statements to be credible.  Although the November 
2002 VA examiner did not diagnose lumbar strain or address 
its etiology, a private physician thereafter reported that 
the veteran has chronic lumbar strain and that it is probably 
related to his military service.  Therefore, in the Board's 
opinion, the evidence supporting the veteran's claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for chronic lumbar strain.

Spondylolysis

Service medical records are negative for a diagnosis of 
spondylolysis.  In a January 2004 medical record, the 
veteran's private physician stated that the veteran currently 
has spondylolysis.  However, the private physician opined 
that it is most likely related to the veteran's age.  There 
is no conflicting medical opinion of record.  

In the absence of competent evidence of a relationship 
between the veteran's spondylolysis and his period of active 
duty, service connection for this back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  

Degenerative Joint Disease

The service medical records are negative for a diagnosis of 
degenerative joint disease.  According to the post-service 
medical evidence of record, the first diagnosis of arthritis 
of the veteran's back was in 1977, which is more than 20 
years after the veteran separated from service.  In addition, 
the reports of the November 2002 VA examination and the May 
2003 addendum contain opinions, which are based upon a review 
of the claims file, that clearly state that there is less 
than a fifty percent chance that the veteran's degenerative 
joint disease is related to his active military service.  In 
fact, there is no medical evidence in the record of a link 
between this disability and the veteran's active military 
service.

In the absence of competent evidence of a relationship 
between the veteran's degenerative joint disease and his 
period of active duty, service connection for this back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  

Degenerative Disc Disease

The service medical records are negative for a diagnosis of 
degenerative disc disease.  In addition, the November 2002 VA 
examiner has opined there less than a fifty percent chance 
that the veteran's degenerative disc disease is related to 
his active military service.  There is no conflicting medical 
evidence of record.  

In the absence of competent evidence of a relationship 
between the veteran's degenerative disc disease and his 
period of active duty, service connection for this back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  


ORDER

Service connection is granted for scoliosis and chronic 
lumbar strain is granted.

Service connection for other back disability, to include 
spondylolysis, degenerative joint disease, and degenerative 
disc disease, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



